OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAs!
                    P.O. BOX 12308, CAPXEOL-S.X^9fIOJJsAl^I§J, TB3WS 7874-U.
          OFFICIAL BUSINESS
          STATE OFT;
          PEWALTYF01R
                                                               02 ir             ^   piyj.i®'
2/25/2015 PRIVATE USE                                         0006557458          MAR02 2015
                                                            -..MAILED FROM ZIP CODE 78701
CALHOUN, DEAN EDWARD            fnfctfNo                     216-3        WR-82,240-03
On this day, the application forv1i:o                    habeas Corpus has been received
and presented to the Court.                          A
                                                                               Abel Acosta, Clerk




      tp$5^                                  'ARD CALHOUN
                              tOMALT^MTY JAIL.#563762
                              3005 W. SANAT^aNlb ST.
                              NEW BRAUNFELS^^8130                                     "ANK